03/26/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0495



                              No. DA 19-0495

STATE OF MONTANA

            Plaintiff and Appellee
      v.

Timothy McNew

            Defendant and Appellant

                                  ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

      IT IS HEREBY ORDERED that the Appellant is granted an extension

of time to and including May 27, 2020, within which to prepare, file, and

serve Appellant’s Opening Brief on appeal.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         PAGE
                                                                         March 126 2020